DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4,  and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US patent 2,532,241 to Ott, (hereinafter “Ott”).
Ott discloses a resin foam having a multitude of cells, the resin foam comprising: a polyvinyl acetal such as polyvinyl butyral (PVB);  a plasticizer, and a foaming agent.
The reference does not address  properties of the resin foam such as a loss tangent tan δ or a 23°C compression set or any other properties of the disclosed foams.
The foams of Ott are obtained from the compositions comprising PVB, 40 % of plasticizer, such as dibutyl sebacate (expressly disclosed as suitable in the instant application) and a sulfonyl azide foaming agent.
Thus, the foaming compositions  of Ott appear to be substantially identical to the compositions disclosed in the instant application. 
Thus, the foams disclosed by Ott are reasonable expected to exhibit all the properties corresponding to the claimed properties as obtained from compositions that  are substantially identical to the compositions as disclosed in the instant application.  It is noted that while the foams of Ott are not crosslinked, uncorsslinked foams in illustrative examples  
The burden is shifted to the applicants to provide factual evidence to the contrary. 

Claim(s) 1-4,  and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/016536 to Sekisui Cham. Co., (hereinafter “Sekisui”).
EP 3, 489,286 (of record)is used at the English translation of the WO document.
Sekisui discloses a resin foam having a multitude of cells, the resin foam comprising: a polyvinyl acetal such as polyvinyl butyral (PVB);  a plasticizer, and a foaming agent.
The reference does not address  properties of the resin foam such as a loss tangent tan δ or a 23°C compression set or any other properties of the disclosed foams.
The foams of Sekisui are obtained from the compositions comprising PVB, 40 % of plasticizer, such as 3GO (expressly used in illustrative examples of the instant application) and a CELLMIC AN foaming agent (also expressly used in illustrative examples of the instant application).

Thus, the foams disclosed by Sekisui are reasonably expected to exhibit all the properties corresponding to the claimed properties as obtained from compositions that  are substantially identical to the compositions as disclosed in the instant application.  It is noted that  while the foams of Sekisui are not crosslinked, the uncorsslinked foams in illustrative examples  ( examples 7 and 8 of the instant disclosure) exhibit the properties corresponding to the claimed.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
Claim Rejections - 35 USC § 103
Claim s 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102382406 to University of Zhengzhou, (hereinafter “Univ. Zhengzhou”).
Univ. Zhengzhou discloses a resin foam having a multitude of cells, the resin foam comprising: a polyvinyl acetal such as polyvinyl butyral (PVB);  a plasticizer, and a foaming agent.  See the entire document.  The composition may further contain a crosslinking agent.  See embodiments disclosed on pages 3-4 of the translation, Illustrative examples.

The Univ. Zhengzhou reference does not address  properties of the resin foam such as a loss tangent tan δ or a 23°C compression set or any other properties of the disclosed foams.
The foams of Univ. Zhengzhou are obtained from the compositions comprising PVB, up to 40 % of plasticizer, a ADCA foaming agent , and optionally crosslinker in the amounts corresponding to the amounts of crosslinkers used in illustrative examples of the instant application.
Thus, the foaming compositions  of Univ. Zhengzhou appear to be substantially identical to the compositions disclosed in the instant application. 
Thus, the foams disclosed by Univ. Zhengzhou are reasonably expected to exhibit all the properties corresponding to the claimed properties as obtained from compositions that  are substantially identical to the compositions as disclosed in the instant application.  
The burden is shifted to the applicants to provide factual evidence to the contrary. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ